234 F.2d 658
Thomas White GORE, Appellant,v.UNITED STATES of America, Appellee.
No. 12616.
United States Court of Appeals Sixth Circuit.
June 11, 1956.

Appeal from the United States District Court for the Western District of Kentucky, Paducah; Roy M. Shelbourne, Judge.
Jack W. Williams, Cincinnati, Ohio, for appellant.
J. Leonard Walker and William B. Jones, Louisville, Ky., for appellee.
Before MARTIN and STEWART, Circuit Judges, and STARR, District Judge.
PER CURIAM.


1
This appeal from a denial by the United States District Court of the motion of appellant to vacate judgment of conviction and sentence has been duly heard upon the oral arguments and briefs of attorneys for the respective parties and upon the record in the case; And it appearing that a former motion to vacate sentence made by the appellant, who was sentenced to twenty years in prison for bank robbery, was denied by the same District Judge and affirmed by this court, Gore v. United States, 6 Cir., 209 F.2d 345;


2
And it appearing further that the additional ground urged by appellant for reversal of the judgment of the District Court in refusing to vacate sentence does not present a showing of reversible error;


3
Judgment of the District Court, 130 F. Supp. 117, is affirmed.